              Case 8:20-bk-03608-CPM       Doc 139     Filed 06/10/20    Page 1 of 3



                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION
                                    www.fimb.uscourts.gov

In re:

CFRA HOLDINGS, LLC, CFRA, LLC and                            Case No. 8:20-bk-03608-CPM
CFRA TM-CITIES, LLC                                          Jointly Administered with
                                                             Case No. 8:30-bk-03609-CPM and
         Debtors.                                            Case No. 8:20-bk-03610-CPM

                                                             Chapter 11 Cases

   VERIFIED DECLARATION PURSUANT TO FEDERAL RULE OF BANKRUPTCY
      PROCEDURE 2019 OF REPRESENTATION OF MULTIPLE CREDITORS

         Johnson Pope Bokor Ruppel & Bums, LLC (“Johnson Pope”), counsel for the parties listed

below, hereby makes the following declaration pursuant to Rule 2019 of the Federal Rules of

Bankruptcy Procedure:

         1.      Johnson Pope is acting as counsel in this case for the following creditors

(collectively, the “Creditors”), whose names, addresses, and claim number, nature and amount of

each of their claims are as follows:

          Name                  Address                   Nature of Claim       Amount of Claim
 Elliston Place Limited 615 3”’ Avenue South             Landlord for Store     $26,337.19
 Partnership            Nashville, TN 37210-             #3427
                        2341
 Casual Dining Smyma, 30 Second Street, Ste. 109         Landlord for Store $72,225.00
 LLC                    Hackensack, NJ 07601             #3218


         2.      Johnson Pope has extensive experience in representing creditors in Chapter 11

cases and is qualified to represent the Creditors. The Creditors are aware of Johnson Pope’s

representation of multiple parties and have no objection to such multiple representation.

         3.      All of the Creditors own or hold their claims, and such claims have not been sold

or transferred by or to the Creditors.
           Case 8:20-bk-03608-CPM       Doc 139     Filed 06/10/20    Page 2 of 3



      4.      Johnson Pope holds no claims against or interest in the above-captioned Debtor.


Dated; June j, 2020.



                                           JOHNSON, POPE, BOKOR,
                                           RUPPEL & BURNS, LLP

                                           Is! Alberto F. Gomez. Jr.
                                           Alberto F. Gomez, Jr. (FBN: 784486)
                                           401 E. Jackson Street #3100
                                           Tampa, FL 33602
                                           Telephone:      813-225-2500
                                           Facsimile:      813-223-7118
                                           Email: AR21jpfirm.com
                                           Attorneys for Elliston Place Limited Partnership
                                           Casual Dining Smyrna, LLC
           Case 8:20-bk-03608-CPM                   Doc 139    Filed 06/10/20     Page 3 of 3



                                                  VERIFICATION

         Under penalty of perjury, I Alberto F. Gomez, Jr., hereby verifS’ that I have personal

knowledge of the matters contained in the foregoing declaration,                          that the facts and

representations contained therein are true and correct.



                                                                                  Jr.

STATE OF FLORIDA                              )
COUNTY OF HILLSBOROUGH                        )
       The foregoing Verified Declaration Pursuant to Federal Rule of Bankruptcy Procedure
2019 of Representation of Multiple Creditors was acknowledged before this Vlay of June, 2020,
by Alberto F. Gomez, Jr., who is personally known to me and who did take an oath.


(SEAL)                  NoLaryPuNiStateOfO

              I        My         EsMar2OJD23
                                                              Andrena Westcott, Notary Public
                                                              State of Florida
              I   LU_L
                            throught4attoflalNotalYMSfl.t




                                      CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Verified Declaration

Pursuant to Federal Rule of Banlcruptcy Procedure 2019 of Representation of Multiple Creditors

has been forwarded via the CM!ECF Noticing System to all registered CMIECF recipients on June

    2020.

                                                              Is! Alberto F. Gomez, Jr.
                                                              Alberto F. Gomez, Jr.
